Appeal by the defendant from two judgments of the Supreme Court, Kings County (Harkavy, J.), both rendered November 17, 1992, convicting him of robbery in the first degree and robbery in the second degree under Indictment No. 1294/92, upon a jury verdict, and attempted robbery in the first degree under Indictment No. 11868/91, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual *813review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s remaining contentions regarding his convictions under both indictments, including those raised in his supplemental pro se brief, and find them to be without merit. Bracken, J. P., Rosenblatt, O’Brien and Altman, JJ., concur.